Motion for reargument granted. Present — Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, JJ. On reargument, the decision of this court handed down on April 29, 1932 [235 App. Div. 816], is hereby amended to read as follows: Order of April 16, 1931, denying defendant’s motion to require plaintiff, by her attorney, to satisfy of record a certain judgment, and order of April 16, 1931, granting plaintiff’s motion to issue execution upon said judgment affirmed, without costs. Order of June 3, 1931, granting plaintiff’s motion for reargument, and on reargument modifying the order of April 16, 1931, granting plaintiff’s motion to issue execution, modified by providing that the total for which execution may issue shall be $2,071.35 instead of $2,732.19, and as so modified affirmed, without costs. No opinion. Lazansky, P. J., Young, Cars-well, Scudder and Tompkins, JJ., concur.